Citation Nr: 1226730	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-42 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE
Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The appellant 





ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to August 1969.  He died in April 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  In that rating decision, the RO denied the claim for entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 and entitlement service connection for cause of the Veteran's death.   

In December 2010, the appellant testified at a personal videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was prepared and associated with the claims folder.  

In a February 2011 decision, the Board denied the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, and remanded the matter of entitlement to service connection for cause of the Veteran's death to the RO (via the Appeals Management Center (AMC)) for additional development.  

In July 2010, the Board requested a medical expert opinion through a Veterans Health Administration (VHA) directive.  An October 2011 medical expert opinion with a March 2012 addendum is on file and copies of the medical statements have been sent to the appellant.  All necessary development has been completed and this case is now before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2008; his death certificate shows that the immediate cause of his death was metastatic adenocarcinoma, "primary unknown -likely lung source," with other significant conditions contributing to death, but not resulting in the underlying cause, listed as chronic smoking, gastro esophageal reflux disease (GERD), posttraumatic stress disorder (PTSD), and hyperlipidemia.  

2.  At the time of the Veteran's death, he was service-connected for PTSD, rated as 70 percent disabling, and nerve deafness in the right ear, rated as noncompensable, and he had been awarded a total disability rating due to individual unemployability (TDIU) since July 2007. 

3.  Although a possible lung source for metastatic adenocarcinoma was listed as the immediate cause of the Veteran's death, the preponderance of the medical evidence shows that this lung cancer resulted from metastasis of the separate underlying cancer, rather than from Agent Orange exposure.  The lungs were not the primary site of the cancer. 

4.  It is not shown that any form of metastatic cancer was clinically evident during the Veteran's active service or for many years thereafter.

5.  The record contains no indication that the Veteran's death from metastatic cancer was proximately due to or the result of the Veteran's active service, including inservice Agent Orange exposure.

6.  The preponderance of the medical evidence is against a finding that the Veteran's service-connected PTSD and/or nerve deafness in the right ear, caused or contributed materially in producing or accelerating the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the United States Department of Veterans Affairs to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
	
VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of a Veteran's death, the Court of Appeals for Veterans Claims (Court), in Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim for Dependency and Indemnity Compensation (DIC), includes a claim for entitlement to service connection for the cause of the Veteran's death.  As such, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. 

Here, VA sent a letter to the appellant in June 2008 that addressed the notice elements concerning the Veteran's cause of death claim.  The letter informed the appellant of what evidence is required to substantiate the DIC claim based on a condition not yet service connected, and apprised the appellant as to her and VA's respective duties for obtaining evidence.  VA provided the appellant with notice regarding how disability ratings and effective dates for the award of benefits will be assigned if service connection is granted or a higher evaluation is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that although the appellant was not informed that the Veteran was service-connected for PTSD or nerve deafness in the right ear at the time of his death, the appellant was provided with an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition in a September 2009 statement of the case.  

Additionally, it is important to keep in mind that the appellant is represented, and the Board presumes she, and her representative, have a comprehensive knowledge of, VA laws and regulations, including those contained in Part 3, Adjudication, contained in Title 38 of the Code of Federal Regulations.  Here, the appellant and her representative were provided copies of the rating decision at issue on appeal, a Statement of the Case, and a Supplemental Statements of the Case, all of which combined to inform her of the evidence considered, a summary of adjudicative actions, all pertinent laws and regulations, and the criteria for evaluating the Veteran's cause of death claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (the United States Supreme Court (Supreme Court) held that not all VCAA notice errors will be presumed prejudicial to the Veteran).  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Appellant with regard to a claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and records of pertinent medical treatment since service, and providing a medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Appellant.  VA has any identified post-service treatment records, and associated them with the claims folder.  

In June 2008, May 2011, October 2011, and March 2012 VA obtained medical opinions in conjunction with the appellant's claim for service connection for the Veteran's cause of death.  The examiners were asked to determine whether the cause of the Veteran's death, metastatic adenocarcinoma, originated from his lung or involved another disease shown to be presumptive to herbicide exposure, or was otherwise etiologically related to his service, or if his service-connected PTSD caused or contributed materially in producing or accelerating his death.  The medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA did not obtain a medical opinion to address whether the Veteran's service-connection nerve deafness in the right ear caused or contributed materially in producing or accelerating the Veteran's death.  The Board does not find that such opinion is necessary prior to adjudication of the claim.  There is no evidence that indicates the Veteran's cause of death could be associated with his nerve deafness in his right ear.  Accordingly, remanding for another examination at this time is not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  Service Connection for the Cause of the Veteran's Death

The appellant claims entitlement to service connection for the cause of the Veteran's death.  The appellant contends that service connection should be granted for the cause of the Veteran's death on the basis that the metastatic adenocarcinoma resulting in his death is due to Agent Orange exposure.  Alternately, she argues that the Veteran's service connected post traumatic stress disorder (PTSD) either caused or hastened his death, because symptoms of PTSD rendered him reluctant to seek medical treatment, and because this delay in seeking treatment resulted in the cancer ultimately being fatal.  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."   38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Certain chronic diseases, including some cancers, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

In some circumstances, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e), including respiratory cancers and lymphoma, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a)(6)(ii).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant claims that the cause of the Veteran's death is related to his period of service.   The Veteran died in April 2008.  The death certificate lists the immediate cause of death as metastatic adenocarcinoma, primary unknown, likely lung source.  The other significant condition listed as contributing to death, but not resulting in the underlying cause of metastatic adenocarcinoma, were chronic smoking, GERD, PTSD, and hyperlipidemia.  

At the time of the Veteran's death, service connection was in effect for PTSD and nerve deafness in the right ear.  The Veteran also received compensation for a total disability based on individual unemployability due to his service-connected disabilities, effective from June 2007.

The Veteran's service treatment records do not show any indication of any forms of cancer or lung pathology.  On 1969 separation examination, all systems, including the abdomen and viscera, anus rectum, lungs and chest, were found to be normal.  Shortly after the Veteran's separation from service, he underwent a VA examination in conjunction with his claim for service connection for ear problems.  A November 1969 VA chest x-ray taken at that time reveals no lung abnormalities. The record contains essentially no records of medical treatment in the year following the date of the Veteran's separation from service.  He did not initiate a claim for service-connection for PTSD until 2004.

Medical records starting in September 2007 show that the Veteran presented with complaints of left shoulder pain of one month duration, and that he was later diagnosed with cancer. Subsequent testing culminated in a diagnosis of cancer in January 2008 based on biopsy of a mass in the left shoulder.  Later testing revealed the further cancer involvement in his lung and bone.  

A January 3, 2008 private radiology oncology consult included a detailed recitation of the Veteran's manifestations and treatment of his cancer to date, as well as a report of physical examination of the Veteran.  The assessment was that of a 61 year old man who presents with wide spread metastatic disease diagnosed radio graphically involving the lungs and bone.  However, it seemed likely that there was obvious mediastinal lymphadenopathy, large enough to suggest malignancy that the primary was most likely a lung primary.  It was noted that the rest of the pathology examination showed adenocarcinoma, and it was felt that if this is lung primary, this disease is well known for its likelihood for distant metastatic even with a small primary tumor.  

A January 17, 2008 orthopedic note indicated that pulmonary primary was ruled out by the immune-stain testing done, with a diagnosis of adenocarcinoma, metastatic from the gastrointestinal tract (GI).  The findings from the immuno-stain revealed the tumor to be "CK20+, CD7+, mCEA+, TTF1-, and PSA-".  It was noted that: "TTF-1 negatively essentially rules out pulmonary primary." 

The pathology report dated in March 2008, reporting findings from the January 2008 biopsy from the left shoulder tissue, commented that the adenocarcinoma was "negative for prostate specific antigen (PSA) and TTF-2, and shows positive immunohistochemical straining for CEA, cytokeratin 7 and patchy weak cytoceratin 20 positivity."  The morphologic and immunophenotypic features are compatible with metastatic adenocarcinoma with favored primary sites to include upper GI tract such as stomach or esophagus as well as pancreatic-bilary tract.  However, it was felt that other GI sites or lung cannot be excluded.  
 
A March 2008 examination for the unknown primary site cancer noted the findings of mediastinal and bilateral hilar adenopathy, multiple primary pulmonary parenchymal nodules, axillary adenopathy and fullness in the soft tissue surrounding the esophagus.  These findings were said to raise the possibility of lymphoma versus esophageal carcinoma as possible etiologies and recommended further evaluation with a PET scan.  Also, a March 2008 CT scan raised a question of a possible esophageal tumor, with no evidence of metastatic disease in the abdomen or pelvis.  

The Veteran's April 2008 death certificate listed the cause of death as metastatic adenocarcinoma, unknown primary - likely lung source, with duration of four months from onset to death.  The other significant condition listed as contributing to death, but not resulting in the underlying cause of metastatic adenocarcinoma, were chronic smoking, GERD, PTSD, and hyperlipidemia.  

Since the Veteran's death, VA has sought and received conflicting medical evidence and opinions regarding whether the carcinoma which led to the Veteran's death had its origin in his lung (which would render it a disease presumptive to service connection), or whether it stemmed from another primary site and metastasized to his lung that was otherwise related to his period of service.  

The report of a June 2008 VA medical opinion shows that the VA examiner stated that a review of the medical records did not support a diagnosis of primary lung cancer, with the findings from the pathology report from the January 2008 biopsy showing differential diagnosis to include UGI (pancreatic, bilary tree, gastric and bladder).  The immuno-stain was noted to show the tumor to be CK20(pos), CD7(pos), mCEA+, TTF-1(neg) and PSA(neg).  The findings, particularly the negative TTF-1, were said to essentially rule out a pulmonary primary.  The medical opinion was that it was less likely as not that the Veteran's death was the result of a primary lung tissue cancer, based on the pathology report excluding any pulmonary source of the metastatic cancer.

The report of an August 2009 VA medical opinion indicated that the findings from the pathology report ruled out the lung as a primary source of cancer, again citing findings that included a negative TTF-1 finding.  The VA medical examiner also observed that the clinical picture of multiple nodules in the lungs is less consistent with a primary cancer source and more consistent with metastatic carcinoma of unknown primary.  The VA medical examiner concluded that it is less likely than not that the adenocarcinoma is a primary of the lung.  

An October 2009 opinion from the Veteran's treating VA primary care physician (PCP) stated that it was not clear as to the origin of the Veteran's adenocarcinoma, and that it could have originated from one of six different places, including the lungs.  

At the time of the December 2010 Board hearing, the appellant submitted an article on lung cancer which include notes from studies showing that a negative TTF-1 finding does not always rule out a primary pulmonary tumor in origin.  

In February 2011, the Board remanded the matter to the RO in order to obtain another VA medical opinion regarding the etiology of the Veteran's metastatic adenocarcinoma.  Specifically, the Board instructed the VA examiner to determine the likelihood that the carcinoma which led to the Veteran's death had its primary source of onset in the lung.  In doing do, the Board instructed the medical advisory to provide clarification as to the significance of a negative TTF-2 finding, as opposed to a TTF-1 finding.  It was noted that a review of the pathology report from March 2008 (interpreting the findings from the pathology taken in January 2008) reveals that the actual report describes a TTF-2 negative result, but no mention is made of any TTF-1 findings.  In addition, the VA examiner was also instructed to provide a medical opinion on the likelihood that the Veteran's death causing cancer was a presumptive disease to Agent Orange exposure or was otherwise directly related to the inservice Agent Orange exposure.

The same VA medical advisor, who provided the June 2008 opinion, again provided a similar opinion in a February 2011 VA medical opinion report.  The VA examiner provided the same reasoning as to why the Veteran's death was less likely than not the result of primary lung cancer.  Further, the VA examiner gave an opinion that the cancer resulting in the Veteran's death was less likely than not related to service (including Agent Orange exposure) on a direct basis.  

In October 2011, the Board sought to obtain a VHA medical opinion that would provide a clear and comprehensive statement to address whether the carcinoma found to have caused or contributed to the Veteran's death, originated from his lung, was another disease on the list of those presumed (e.g. lymphoma) to be related to herbicide exposure, or was related on a direct basis to any incidents (to include exposure to Agent Orange) taking place in service. 

Pursuant to the Board's VHA opinion request, an October 2011 VA advisory medical opinion was obtained from a hematology-oncology specialist.  The VA examiner determined that the Veteran had a diagnosis of metastatic adenocarcinoma, unknown primary, and essentially ruled out a finding of a lymphoma disease.  The VA medical examiner stated that while it was possible that the lung or bronchus was the primary site for the widely metastatic adenocarcinoma, he opined that it was less likely "given the disease distribution on performed CT scans and immune-stain pattern with cytokeratin 7 and 20 being positive and TTF-1 being negative."  He opined that a "possible upper gastrointestinal tract origin appears more likely given provided imaging results, immune-stain pattern and the provided history of gastro-esophageal reflux disease."  

The October 2011 VA examiner further opined that it was unlikely that the Veteran's adenocarcinoma of uncertain primary site or adenocarcinoma of the upper gastrointestinal tract had its onset in service or was related to any incident taking place during the Veteran's period of active service, including Agent Orange exposure.   
 
The Board requested further discussion and clarification from the October 2011 VA examiner regarding the evidence supporting a conclusion that the cancer originated from the lung, as well as the evidence that tended to refute such a conclusion.  In doing so, the VA examiner was asked to address the relevance of TT-1 and TT-2 findings from the pathology report.  After reviewing the reported findings from the January 2008 and March 2008 pathology reports, the VA examiner confirmed his previous medical conclusion.  He provided the following supporting statement.  

	"My assumption is that the CD7+ positivity [in the January 2008 pathology report] is a typing error and should be read CK7+ which is short for cytokeratin 7. CD7 (cluster of differentiation 7) has no defined role in the evaluation of adenocarcinoma of unknown origin and the same is true for TTF-2 (thyroid transcription factor-2).  TTF-2 has to my knowledge only been evaluated as a marker in thyroid malignancies (1).  My conclusion is therefore that the TTF-2 most likely is a typing error and instead should read TTF-1 which if identified would strongly suggest the lung as the primary site in this setting (2).  The pattern of CK7+ and CK20+ strongly suggests the stomach, pancreas or gallbladder as the primary site with a predicted probability of 74% (3).  This pattern (CK7+/CK20+) has been described in pulmonary adenocarcinoma but only occurring with a low frequency of approximately 13% (4)."  

See March 2012 addendum to the October 2011 VA advisory medical opinion report.  

The VA examiner confirmed his previous medical conclusions in the October 2011 VA advisory medical opinion report and provided four medical references in support of his medical statement

Initially, the Board observes the Veteran's service treatment records are negative for any clinical reference to the presence of metastatic adenocarcinoma or any other lung and/or gastrointestinal disorders.  Then, post-service, metastatic adenocarcinoma unknown primary was not identified until 2007, approximately 38 years after his service separation.  None of the post-service medical records contain any indication that the Veteran's metastatic adenocarcinoma unknown primary, first noted so many years after the Veteran's separation from active service, was directly related to such service, to include his inservice Agent Orange exposure.  Rather, the October 2011 VA medical examiner specifically opined against a direct medical nexus between the Veteran's period of service and the cause of his death, metastatic adenocarcinoma.  It is highly pertinent that there is no medical opinion to the contrary.   

There is no evidence of record that the Veteran's metastatic adenocarcinoma, unknown primary, had an onset during the Veteran's period of service, or until three decades after his separation from service.  See 38 C.F.R. §§ 3.307, and 3.309.  Consequently, given that there is no competent evidence of manifestation of metastatic adenocarcinoma until three decades after service and no competent evidence of a nexus between the fatal metastatic adenocarcinoma and the Veteran's service, the weight of the evidence is against a finding that the Veteran's death causing metastatic adenocarcinoma was directly related to service, to include inservice Agent Orange exposure.  See 38 C.F.R. § 3.303.  

The appellant's primary contention is not that the cancer was directly related to service, but rather that the Veteran's metastatic adenocarcinoma originated from the lung, and therefore qualifies for presumptive service connection based on inservice herbicide exposure in Vietnam.  In this regard, as the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307.  Also, since he was shown to have cancer involving the lungs, the cancer is initially presumed to have resulted from the Agent Orange exposure.  See 38 C.F.R. § 3.309(e). 

However, in the instant case, there is clear medical evidence, which rebuts this presumption.  The VA medical records show that the Veteran's cancer did not originate in the lungs, but rather, subsequently metastasized into the lungs from an unknown primary source.  Rebuttal of an inservice incurrence of a disease listed in 38 C.F.R. § 3.309 will include any competent medical evidence making a determinations relative to the effect of intercurrent injury or disease.  To that extent, a conclusive showing based on affirmative evidence to the contrary is not required, but rather, sound medical reasoning and consideration of all evidence of record that supports a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d)(1).  

While it is still unclear from the medical evidence of record what the actual primary source of the Veteran's metastatic adenocarcinoma, the medical evidence of record more than likely rules out the lung as the primary source.  In each of the VA medical advisory reports, the VA examiners concluded that the January 2008 pathology report from the immune-stain finding of TTF-1 ruled out a primary pulmonary source.  See the reports of VA medical advisory opinions dated in June 2008, February 2011, and October 2011 with a March 2012 addendum.  The October 2011 VA examiner stated that the immune-stain pattern demonstrated on the 2008 pathology report findings (TTF-1 being negative) strongly suggested against pulmonary primary, with only a low occurring frequency of approximately 13%.  See the March 2012 addendum to the October 2011 VA medical advisory report. 

Moreover, in the March 2012 addendum, the VA examiner clarified that the discrepancy of the March 2008 pathology report finding of TTF-2 was likely a typographical error as it referred to thyroid malignancies, which there was no other mention in the medical record, and should have read as TTF-1, again confirming a non-pulmonary primary source.   In this regard, both pathologists interpreted the immune-stain findings to rule out a pulmonary primary source for the metastatic adenocarcinoma.  See the reports of the January 2008 and the March 2008. 

The various medical professionals of record have found that the Veteran's metastatic adenocarcinoma likely originated from the upper gastrointestinal tract - such as in the stomach, pancreas, or gallbladder.  As noted by the October 2011 VA examiner, the disease distribution shown on the CT scan and the immune-stain pattern findings more likely demonstrate an upper gastrointestinal origin for the Veteran's metastatic adenocarcinoma.  

Here, the advisory medical opinions from the VA examiners provide competent medical evidence that demonstrates that the cause of the Veteran's death, metastatic adenocarcinoma, more likely originated from an upper gastrointestinal source and not a pulmonary source.  The October 2011 VA examiner rendered his medical conclusion after consideration of all evidence of record and he based the conclusion on sound medical reasoning, as demonstrated by his clear and comprehensive medical statement provided in the March 2012 addendum.  Again, the rebutting a finding that the Veteran had lung cancer presumed to have resulted from the Agent Orange exposure only requires competent and sound medical reasoning, which has been provided by the VA examiner in his March 2012 addendum to the October 2011 VA medical advisory report.  See 38 C.F.R. § 3.307(d)(1).  

The Board has considered the evidence of record that tends to support the finding that the Veteran's metastatic adenocarcinoma originated from the lung.  In this regard, the Board cannot ignore the April 2008 death certificate that specifically states the lung as the likely primary source, or the medical articles on lung cancer which contain studies showing that a negative TTF-1 finding does not always rule out a primary pulmonary tumor in origin.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71  (1993).

The Board does not find the indication "likely lung source" on the April 2008 Death Certificate to be of much probative value to the appellant's claim.  The certifying physician provided no reasoning for his identification of the lung as the likely source of the Veteran's metastatic adenocarcinoma.  He provided no rationale whatsoever, and there was no discussion of pathologic findings that strongly indicated against a pulmonary source.  Other medical opinions of record do discuss the pathological findings that strongly indicated against a pulmonary primary source.  These opinions are in opposition to the indication on the April 2008 Death Certificate, and they are complete with sound rationale.  Consequently, the Board places little probative value in the medical conclusion contained in the April 2008 Death Certificate, and instead gives greater weight to the other well-reasoned opinions on file. 

The Board finds that the most probative medical evidence of record includes the contemporary treatment records which show that pathology results and findings on CT scan testing strongly weigh against the lung as the primary source of the Veteran's metastatic adenocarcinoma.  The Board considers the statements of the June 2008/February 2011 VA medical examiner and from the October 2011/March2012 VHA expert to be very probative.  These VA examiners reviewed the Veteran's medical history, considered the medical evidence contained in 2008 pathology reports and explained that the origin of the Veteran's metastatic adenocarcinoma was not likely from the lung.  The Board finds that these medical opinions are more probative than the conclusive statement contained in the April 2008 Death Certificate.  See Sklar, 5 Vet. App. at 140.

With respect to the medical articles submitted by the appellant, the Board finds that they cannot be used in support of her claim.  These articles are general in nature and do not provide any specific findings relating specifically to the Veteran's situation and the cause of the Veteran's death.  As such, while they are competent to speak to generalities, they are considered speculative when read to pertain to the specifics of the Veteran's case.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33  (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, the VA examiner in his March 2012 addendum considered the statements in medical articles that a negative pathology finding of TTF-1 does not conclusively rule out a pulmonary primary source for metastatic adenocarcinoma.  However, the VA examiner concluded that based on the Veteran's actual medical findings from the CT scan and immune-stain pattern, that it was unlikely a pulmonary source.  

It is the case that lung cancer, and not metastatic adenocarcinoma of unknown primary, is listed as one of the diseases presumed to be due to exposure to herbicides at 38 C.F.R. § 3.309(e).  However, a presumptive cancer, such as lung cancer, which develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a).  See VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); see also Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (the presumption of service connection for liver cancer did not apply because the medical evidence revealed that carcinoma of the liver was a result of metastasis from colon cancer, rather than from primary liver cancer).  Metastatic adenocarcinoma of unknown primary, as otherwise noted, is not a cancer for presumptive service connection under the Agent Orange presumptions.   38 C.F.R. § § 3.307, 3.309.  Service connection will not be awarded on this basis.

The Board will now address the appellant's alternative contention that the Veteran's PTSD disability was a factor in causing his death.  Essentially, she argues that his symptoms of PTSD rendered him reluctant to seek medical treatment, and that this delay in seeking treatment resulted in the cancer ultimately being fatal.  

The appellant's argument is supported by a medical statement from the Veteran's treating VA primary care physician (PCP) dated in October 2009.  The treating VA PCP opined that the severity of the Veteran's PTSD disability would likely have rendered him less willing to seek care for left shoulder pain, ultimately leading to a diagnosis of metastatic adenocarcinoma and the cause of his death, than he would have been without PTSD.  The VA PCP noted that another man without PTSD would have likely pressed for investigation of his medical problems much earlier than the Veteran had done. 

The Board finds it highly probative that a review of the contemporaneous VA medical treatment contradicts the VA PCP's medical conclusion.  A review of the VA treatment records show that the Veteran did actually seek treatment when ailments arose, albeit not always immediate, but without significant delay. 

VA treatment records between 2006 and 2007 show that the Veteran sought treatment for various medical conditions, including hearing loss, hyperlipidemia, smoking cessation, GERD, various physical discomforts, and psychiatric symptoms.   The Board finds it highly pertinent that on at least two previous occasions the Veteran informed his treating physician of physical problems causing him discomfort.   For instance, a March 2006 VA treatment record shows the Veteran presented with complaints of rectal discomfort with long car rides, he also complained of knee problems and increased urinary frequency in May 2007.  The Board also finds it highly pertinent that in the September 2007, when the Veteran initially sought treatment for complaints of left shoulder pain, (which ultimately led to the diagnosis of metastatic adenocarcinoma), he only reported a one month history of left shoulder pain.  

These VA treatment records indicate that the Veteran actually did seek medical attention when new ailments arose, especially those involving physical discomfort.  There is no indication in these VA treatment records that the Veteran ever significantly delayed seeking medical attention for his medical problems, much less that he did so because of his PTSD disability.  While the Board cannot ignore the medical records that show that the Veteran had difficulty with trusting other and was wary of others as associated with his PTSD symptomatology, the records do not show that he delayed in seeking necessary medical treatment, or that any such delay was because of his PTSD disability.  

The other strong evidence weighing against the appellant's contention is found in the negative medical opinions contained in the September 2009 and February 2011 VA medical advisory report, as well as, in the October 2011 VA medical advisory report, with the March 2012 addendum. 

The same VA examiner provided VA with medical opinions in September 2009 and in February 2011.  In the September 2009 VA report, the VA examiner found that it was less likely than not that the cause of the Veteran's death, metastatic adenocarcinoma, was caused by, aggravated by, materially contributed to or related to his service-connected PTSD.  The VA medical examiner noted that none of the Veteran's symptoms from PTSD in any way would medically render him less capable of resisting the effects of metastatic adenocarcinoma, and that the medical records do not indicate PTSD was a contributing factor to his death.  The VA medical examiner further concluded that it was less likely than not that the Veteran's PTSD disability was of such a severity and so debilitating in nature as to have material influence in accelerating his death.  His PTSD disability was unlikely to contribute substantially or materially to cause his death, or aid in the production of his death.  It was noted that PTSD is not known to have a medical influence on the progression of metastatic adenocarcinoma.  In a February 2010 addendum, the VA examiner noted that he had reviewed the claims folder and confirmed his September 2009 medical conclusion.   

In the February 2011 VA report, the VA examiner addressed the appellant's assertion that that the PTSD symptoms fatally delayed the Veteran in seeking medical care.  The VA examiner stated that it is not possible to prove that the Veteran's PTSD symptoms caused him to delay in seeking treatment for his cancer, and therefore his PTSD was less likely as not a material cause of death.  No additional statement in support of this medical conclusion was provided. 

The October 2011 VA medical examiner concluded that it was unlikely that the Veteran's PTSD disability would cause or contribute substantially and materially to the metastatic adenocarcinoma.  The VA examiner stated that this medical conclusion was based on his own numerous personal treatment interactions with veterans diagnosed with PTSD.  The VA examiner found that in his experiences, there was no increase of mortality from cancer in patients who also had a diagnosis of PTSD. The VA examiner further observed that in this specific case, the claims folder reflected that the Veteran sought treatment from his VA primary care physician in 2007 and demonstrates that he was able to seek and access medical care, despite his PTSD symptomatology.  The VA examiner stated that it is "difficult to conclude that the PTSD diagnosis contributed substantially and materially to his demise from cancer.  See the March 2012 addendum to the October 2011 VA advisory medical opinion report.  

Although the record contains conflicting medical evidence regard whether the Veteran's PTSD disability was a factor in causing his death by delaying necessary medical treatment, a review of the VA treatment records does not support the VA PCP's medical conclusion.  In fact, the weight of the evidence is against such a finding.  As such, the October 2009 medical conclusion from the VA PCP contains limited, if any probative value.  

Again, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens, 7 Vet. App. 429, 433 (1995).  The conclusion reached by the VA examiner in his March 2012 addendum, as noted above, was based on thorough review of the VA claims file and the rationale provided was thoroughly supported by the relevant medical literature and clinical experience of the examiner.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds the October 2011/March 2012 VA medical opinion to be highly probative and the most persuasive in this matter.

Moreover, there is no indication in the evidence of record to support a finding that the Veteran's cancer would not have been fatal so fast IF he had only sought immediate treatment, approximately one month before he actually did, for the left shoulder pain which was the first sign of his cancer.  Rather, VA examiners have found that the Veteran's PTSD would not have any impact on increased mortality of his cancer.  See the report of the September 2009 VA medical advisory and the March 2012 addendum to the October 2011 VA medical advisory report.   

Although the April 2008 Death Certificate lists the Veteran's service-connected PTSD as contributing to death, but not resulting in the underlying cause of metastatic adenocarcinoma, the certifying physician provided no additional explanation.  In contrast, the 2009 and 2010 VA examiners provided medical statements in support of their conclusions that the Veteran's PTSD symptomatology did not contribute substantially and materially to his demise from metastatic adenocarcinoma.  In this case, these VA medical opinions, with rationale, are more persuasive than the bare statement on the death certificate.  See Evans, 12 Vet. App. 22, 30 (1998); Owens, 7 Vet. App. 429, 433 (1995).  

The Board has also considered the appellant's assertion that the Veteran's death was related to his service-connected disability.  She is considered competent to testify as to behaviors observed leading up to the time of the Veteran's death, and the Board accepts her testimony as to his behavior as credible.  However, the Board finds that the lay assertions as to the cause of his death are afforded little probative weight in the absence of evidence that those who offer them have medical training that can provide the supporting expertise to render opinions about medical matters.   See Bostain v. West, 11 Vet. App. 124, 127  (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Id.  Notably, the question of whether PTSD caused or aggravated any of the factors leading to the Veteran's death can only be answered by one with medical expertise; such medical conclusions cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, to the extent any lay argument contains opinions as to the medical etiology of any of the conditions that caused the Veteran's death, such lay argument is simply not competent or persuasive evidence.  The preponderance of the competent and probative medical evidence is against a finding the Veteran's death was related to his service-connected PTSD.  Here, as discussed above, the Board finds that the VA examiners' medical opinions are highly probative in this matter, and that they provide strong medical evidence against a link between the underlying cause of the Veteran's death and his service-connected PTSD.  

In summary, the Veteran's metastatic adenocarcinoma did not become manifest until approximately three decades after service, and it is not shown to be related to service, to include Agent Orange exposure therein.   Also, the preponderance of the medical evidence is against a finding that the Veteran's death causing cancer originated in the lung or involved another disease listed under 38 C.F.R. § 3.309(e); presumptive service connection based on inservice herbicide exposure is not warranted.  Lastly, the more probative evidence of record heavily weighs against a finding that the Veteran's service-connected PTSD contributed substantially or materially to his death.  38 C.F.R. § 3.312(c)(1); see generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

For these reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt does not apply. See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


